IN THE
                         TENTH COURT OF APPEALS



                                No. 10-19-00266-CR

                       IN RE CHARLES ROBERT BLAKE


                                Original Proceeding



                          MEMORANDUM OPINION


      Relator, Charles Robert Blake, petitioned this Court to order the trial court to rule

on relator’s “Request for Appointment of Counsel Pursuant to Article 64, Code of

Criminal Procedure.” We requested a response from the real party in interest, but also

noted that if a ruling on relator’s motion had been made before the due date of the

response, a copy of the ruling may be provided in lieu of a response.

      The Court was provided a copy of the trial court’s ruling on relator’s motion.

Accordingly, since a ruling has been made, relator’s petition for writ of mandamus is

dismissed as moot.


                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed as moot
Opinion delivered and filed August 28, 2019
Do not publish
[OT06]




In re Blake                                   Page 2